Title: To Alexander Hamilton from James Read, 25 June 1799
From: Read, James (d. 1803)
To: Hamilton, Alexander


          
            Sir,
            Wilmington North Carolina June 25th. 1799
          
          The Money for the Recruiting Service is not yet arrived but I have reason to believe it soon will
          Some time ago I issued Orders for the Officers to hold themselves in readiness to repair to the City of Raleigh or such other place as should be directed, as soon as Orders should be issued for that purpose; I have now issued Orders for them to meet at the City of Raleigh on the 15th. of July; that will be as soon as they will have it in their power to meet, as some of them live three hundred miles from this place
          I have (until it shall be otherwise directed) fixed upon Raleigh for the Rendezvous of the Regiment because it is near the centre of the State and is within thirty miles of the head of the Navigation of Capefear River at a place called Avery’sborough from whence Clothing Arms &c. can be transported with convenience. I have therefore to request the favour of you that you will be so obliging as to give Orders for the Clothing and Arms to be sent to this place from whence they can be transported by Water to Averysborough. Drums and Fifes are much wanted, for there are none to be had here and Recruiting will go on but slowly without them. I also wish much that Tents could be forwarded that the Troops may encamp and enter upon their Duty at once like So—
          I have not as yet received the names of the Majors and only the names of eight Captains eight first Lieutenants and five second Lieutents. Governor Davie informed me that Major Alexander Duncan Moore near Wilmington was recommended as first Major and Genl. Willm. Brickle near Halifax as second Major; the first of these Gentlemen I am well acquainted with and think he will make and excellent Officer
          I am with Great Respect Your Obedient Servant
          
            James Read
          
        